Anderson, J.,
delivered the opinion of the court.
Appellant, -Bishop, was convicted in the circuit court of being a delinquent road hand, and appeals to this court.
There was a trial first before a justice of the peace, by whom the appellant was convicted, and appeal taken to the circuit court. There was no report made by the road overseer under oath and filed with the justice of the peace, containing a list of the delinquent road hands, as provided for in sections 4423 and 4424, Code 1906. Without such report, containing the name of appellant as a delinquent, the justice of the peace was without jurisdiction to try him. Such report is itself the ■charge against the delinquent road hands. . No other affidavit is necessary. When that report is. filed, warrant is issued for the delinquent, and the justice of the peace proceeds as in other criminal cases.

Reversed and remanded.